Citation Nr: 9921415	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested by 
pain of the right side of the body, to include the neck, right 
shoulder and right elbow, with numbness of the right hand, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1990 to May 
1991, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim for service connection 
for a disability manifested by pain of the right side of the 
body, to include the neck, right shoulder and right elbow, with 
numbness of the right hand.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from January 1991 to April 1991.

2.  The veteran's disability manifested by pain of the right side 
of the body, to include the neck, right shoulder and right elbow, 
has been attributed to a known clinical diagnosis, and no 
competent medical evidence has been presented linking this 
disability to service.

3.  There is no objective evidence perceptible to an examining 
physician, or other non-medical indicators that are capable of 
independent verification, which tend to indicate that the veteran 
currently suffers from manifestations of an undiagnosed right 
hand condition manifested by numbness.






CONCLUSION OF LAW

The claim for service connection for a disability manifested by 
pain of the right side of the body, to include the neck, right 
shoulder and right elbow, with numbness of the right hand, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disability 
manifested by pain of the right side of the body, to include the 
neck, right shoulder and right elbow, with numbness of the right 
hand, which she claims began during her service in Saudi Arabia 
during the Persian Gulf War.  Initially, the Board notes that 
service connection for a right wrist disability has already been 
established by a November 1991 rating decision, and is therefore 
not before the Board for review.

In general, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If a condition noted during service is not 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R.      § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or capable 
of substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a veteran has presented a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist the veteran in the development of his claim.  See 38 
U.S.C.A. § 5107(a).

A veteran must generally satisfy the following three elements for 
a claim for service connection to be well grounded: (1) there 
must be competent evidence of a current disability (a medical 
diagnosis); (2) there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown through 
lay or medical evidence; and (3) there must be evidence of a 
nexus or relationship between the in-service injury or disease 
and the current disorder, as shown through medical evidence.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, the Court has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 3.303(b).  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran had 
a chronic condition either in service or during an applicable 
presumption period and that the veteran still has such condition.  
That evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, a claim 
may still be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent evidence 
relates the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional means 
for Persian Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317 (1998).  The veteran's service records document that she 
had active service in Southwest Asia from January to April of 
1991.  Thus, the veteran is a Persian Gulf veteran for purposes 
of awarding VA disability compensation.  Id.

Compensation may be paid to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms," provided that such disability was manifest 
either during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War or manifest to 
a degree of 10 percent or more prior to December 21, 2001, and 
that it cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  See 
38 C.F.R. § 3.317(a)(1) (1998) (emphasis added).  Disabilities 
that have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening over a 
six-month period should be considered "chronic" for purposes of 
adjudication.  See 38 C.F.R. § 3.317(a)(3).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, the VA has stated that 
non-medical indicators of an illness may include evidence of time 
lost from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  See 38 C.F.R. § 3.317.

Compensation shall not be paid under this section: if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c).

In the instant case, service medical records are negative for any 
complaint, treatment or finding pertaining to the neck, right 
shoulder, right elbow, or right hand.  The report of a medical 
history provided by the veteran in April 1991 for the purpose of 
separation from service and the report of a medical examination 
conducted at that time are both negative for any reference to the 
neck, right shoulder, right elbow, and right hand.  The only 
evidence pertaining to the right side of the body involves 
treatment for a corn on the right little toe and for a 
ligamentous strain of the right wrist.  However, the veteran's 
claim currently before the Board does not include the right 
little toe, and service connection for a right wrist disability 
has already been established. 

In connection with her prior claim for service connection for a 
right wrist disability, the veteran was afforded an examination 
by the VA in August 1991.  The report of that examination 
includes the veteran's statement that she injured her right leg 
in service, but that the injury resolved within one week with no 
current residuals.  Physical examination revealed no gross 
abnormalities of the right leg, and the cervical and lumbar spine 
demonstrated full ranges of motion.  The diagnoses were (1) 
history of trauma to the right wrist on April 1991 with residual 
tenosynovitis, full range of motion of the wrist and hand; and 
(2) history of trauma to the right anterior leg on April 1991, 
full range of motion, no residuals.  

VA outpatient treatment reports dated from May 1991 to August 
1997 show that the veteran was seen for pain in her neck, right 
shoulder and right arm.  An undated report includes the veteran's 
complaints of pain in her neck and right shoulder since the 
Persian Gulf.  Examination revealed full range of motion of all 
joints and tenderness along the musculature of the right shoulder 
and neck.  The assessment was regional myofascial pain syndrome.  
The veteran was seen on several occasions in May 1993 for pain 
located in her neck and right shoulder which radiated down the 
right arm to the wrist.  One of these reports includes a 
clinician's impression of "neck pain, musculature in origin."  
It was noted that the veteran underwent physical therapy for 
these complaints.

In connection with her current appeal, the veteran was afforded 
an additional VA examination in August 1997.  The report from 
that examination includes the veteran's history of fibromyalgia.  
The veteran stated that she began having symptoms in 1991 located 
on the right side of her neck, right shoulder, right arm, and 
right elbow.  She described her symptoms as a constant dull, achy 
pain, with flare-ups involving a throbbing-type pain about every 
two months.  On physical examination, there were ten trigger 
points at the top of her neck, two in her right shoulder, five 
above the scapula, and three going down to the elbow.  The 
cervical spine demonstrated full range of motion, with pain 
present during right and left lateral rotation.  All other joints 
on the right side demonstrated full range of motion without pain.  
No neurological findings were reported, and strength of both 
upper and lower extremities was +5/5.  Based on these findings, 
the diagnoses included fibromyalgia on the right side affecting 
the neck, right shoulder, and right elbow.  

Applying the above criteria to the facts of this case, the Board 
finds that compensation under 38 C.F.R. § 3.317 is not available 
because affirmative evidence reveals that the veteran's 
disability manifested by pain of the right side of the body, to 
include the neck, right shoulder and right elbow has been 
attributed to a known clinical diagnosis.  In this respect, the 
August 1997 VA examination report contains a diagnosis of 
fibromyalgia of the right side affecting the neck, right shoulder 
and right elbow.  

The Board observes that the veteran's complaints of numbness of 
the right hand is not included in the diagnosis of fibromyalgia 
and has not been attributed to any known clinical diagnosis.  
However, the Board notes that the veteran has not presented any 
objective evidence perceptible to an examining physician, or 
other non-medical indicators that are capable of independent 
verification, that she currently suffers from numbness of the 
right hand.  In this respect, the VA outpatient treatment reports 
make no reference to any complaint, treatment or finding 
concerning numbness of the right hand.  The August 1997 VA 
examination report also makes no reference pertaining to the 
right hand.  In particular, neurological examination was 
unremarkable and strength of both upper extremities was +5/5.  
The Board further notes that the veteran has not presented 
evidence of time lost at work, evidence that she has sought 
medical treatment for symptoms involving the right hand, or lay 
statements from individuals which verify that the veteran 
experiences numbness of the right hand.  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  
Under these circumstances, the presumption afforded pursuant to 
38 C.F.R. § 3.317 is not for application.

In the absence of any statutory or regulatory presumption of a 
nexus between the veteran's service and her claimed disability 
manifested by pain of the neck, right shoulder and right elbow, 
with numbness of the right hand, she must present competent 
evidence demonstrating entitlement to service connection on a 
direct basis for her claim to prevail.  See 38 U.S.C.A. 
§§ 1113(b), 1116 (West 1991); see also Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir 1994) (when a veteran is not found to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be granted on a direct 
basis).

The veteran, however, has also failed to present medical evidence 
showing that her disability manifested by pain of the right side 
of the body, to include the neck, right shoulder and right elbow, 
with numbness of the right hand, had its onset in service.  The 
VA medical evidence discussed above does not include a medical 
opinion which relates the veteran's fibromyalgia to her period of 
service.  Several of these reports, including the August 1997 VA 
examination report, do include the veteran's statements that her 
pain involving the neck, right shoulder and right elbow began in 
service.  Nevertheless, a history which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute a competent medical 
opinion of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  Thus, none of these reports constitutes 
competent evidence of a nexus between the veteran's fibromyalgia 
involving the neck, right shoulder and right arm and her period 
of active service. 

The only evidence relating the veteran's fibromyalgia to service 
are the veteran's own lay statements.  The Court has clearly 
stated, however, that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to render 
an opinion as to either the cause or diagnosis of fibromyalgia, 
her statements cannot serve as a sufficient predicate upon which 
to find the claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

As to the veteran's complaints of numbness of the right hand, 
there is no objective indication that the veteran currently 
suffers from this condition.  Therefore, the Board must likewise 
conclude that there is no current diagnosis of any such disorder.  
Consequently, in the absence of a current diagnosis pertaining to 
the veteran's complaints of numbness of the right hand, there is 
no plausible claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the absence of competent medical evidence to support the claim 
for service connection for a disability manifested by pain of the 
right side of the body, to include the neck, right shoulder and 
right elbow, with numbness of the right hand, the Board can only 
conclude that the veteran has not presented evidence sufficient 
to justify a belief by a fair and impartial individual that her 
claim is well grounded. Therefore, the VA has no further duty to 
assist the veteran in developing the record to support this claim 
for service connection.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  

The Board recognizes that this issue is being disposed of in a 
manner that differs from that employed by the RO.  The RO denied 
the veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, the Court has held 
that when an RO does not specifically address the question of 
whether a claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded analysis.  
See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 
The Board also views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the current 
claim has been denied.  Id. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a disability manifested by pain of the 
right side of the body, to include the neck, right shoulder and 
right elbow, with numbness of the right hand, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

